Citation Nr: 0728252	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  04-11 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected depressive reaction, currently evaluated as 50 
percent disabling.

2.  Entitlement to service connection for salmonella 
enteritis.

3.  Entitlement to service connection for postinfectious 
irritable bowel syndrome, as secondary to salmonella 
enteritis.

4.  Entitlement to service connection for gastroesophageal 
reflux disease, as secondary to salmonella enteritis.

5.  Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1984 to October 
1987.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Philadelphia, Pennsylvania.  The veteran's claims file comes 
from the VA Regional Office in Detroit, Michigan (RO).

The issue of entitlement to service connection for multiple 
sclerosis is addressed in the Remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


FINDINGS OF FACT

1.  In April 2005, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal as to the issue 
of entitlement to an increased evaluation for service-
connected depressive reaction, currently evaluated as 50 
percent disabling.

2.  In April 2005, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal as to the issue 
of entitlement to service connection for salmonella 
enteritis.

3.  In April 2005, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal as to the issue 
of entitlement to service connection for postinfectious 
irritable bowel syndrome, as secondary to salmonella 
enteritis.

4.  In April 2005, prior to the promulgation of a decision in 
the appeal, the veteran withdrew his appeal as to the issue 
of entitlement to service connection for gastroesophageal 
reflux disease, as secondary to salmonella enteritis.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to an increased 
evaluation for service-connected depressive reaction, 
currently evaluated as 50 percent disabling, have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 
20.204(b), (c) (2006).

2.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for salmonella enteritis, have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), 
(c) (2006).

3.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for postinfectious irritable bowel syndrome, as 
secondary to salmonella enteritis, have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), 
(c) (2006).

4.  The criteria for withdrawal of the substantive appeal by 
the veteran for the issue of entitlement to service 
connection for gastroesophageal reflux disease, as secondary 
to salmonella enteritis, have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 2001, the veteran filed claims for service 
connection for salmonella enteritis, postinfectious irritable 
bowel syndrome, as secondary to salmonella enteritis, and 
service connection for gastroesophageal reflux disease, as 
secondary to salmonella enteritis.  In March 2002, the 
veteran also filed a claim for an increased evaluation for 
service-connected depressive reaction.  By a rating decision 
dated in June 2003, these issues were denied.  The veteran 
perfected an appeal to these issues in March 2004.  In a 
statement received in April 2007, the veteran's 
representative stated that the veteran wished to withdraw the 
issues of entitlement to an increased evaluation for service-
connected depressive reaction, currently evaluated as 50 
percent disabling, entitlement to service connection for 
salmonella enteritis, entitlement to service connection for 
postinfectious irritable bowel syndrome, as secondary to 
salmonella enteritis, and entitlement to service connection 
for gastroesophageal reflux disease, as secondary to 
salmonella enteritis.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R §§ 20.202, 20.204(b).  Withdrawal may 
be made by the veteran or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to these issues, prior to the promulgation of a 
decision by the Board, the veteran's representative indicated 
that the veteran wished to withdraw his appeal as to the 
issues of entitlement to an increased evaluation for service-
connected depressive reaction, currently evaluated as 50 
percent disabling, entitlement to service connection for 
salmonella enteritis, entitlement to service connection for 
postinfectious irritable bowel syndrome, as secondary to 
salmonella enteritis, and entitlement to service connection 
for gastroesophageal reflux disease, as secondary to 
salmonella enteritis.  As a result, no allegation of error of 
fact or law remains before the Board for consideration with 
regard to these issues.  As such, the Board finds that the 
veteran has withdrawn his claims as to these issues, and 
accordingly, the Board does not have jurisdiction to review 
the appeal as to the issues of entitlement to an increased 
evaluation for service-connected depressive reaction, 
currently evaluated as 50 percent disabling, entitlement to 
service connection for salmonella enteritis, entitlement to 
service connection for postinfectious irritable bowel 
syndrome, as secondary to salmonella enteritis, and 
entitlement to service 


connection for gastroesophageal reflux disease, as secondary 
to salmonella enteritis, and they are dismissed.


ORDER

The claim of entitlement to an increased evaluation for 
service-connected depressive reaction, currently evaluated as 
50 percent disabling, is dismissed.

The claim of entitlement to service connection for salmonella 
enteritis is dismissed.

The claim of entitlement to service connection for 
postinfectious irritable bowel syndrome, as secondary to 
salmonella enteritis, is dismissed.

The claim of entitlement to service connection for 
gastroesophageal reflux disease, as secondary to salmonella 
enteritis, is dismissed.


REMAND

The veteran seeks service connection for multiple sclerosis 
(MS).  The only medical evidence of record that discusses the 
etiology of the veteran's currently diagnosed MS is a 
November 2003 letter from a private examiner, H. Rossman, 
D.O.  This letter stated that the veteran's first MS symptoms 
occurred "at least back in early to mid 1984. . . before he 
joined the military."  The report stated that other symptoms 
occurred while the veteran was in military service.  The 
private examiner concluded "I feel that his earliest 
symptoms that are more likely than not referable to what has 
turned out to be [MS], date back to 1984-85, and certainly 
existed during his time in the Armed Services."  
Accordingly, the only medical evidence of record regarding 
the etiology of the veteran's currently diagnosed MS states 
that the disorder pre-existed military service.

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2006).  A pre-existing 
disease or injury will be found to have been aggravated by 
service only if the evidence shows that the underlying 
disability underwent an increase in severity; the occurrence 
of symptoms, in the absence of an increase in the underlying 
severity, does not constitute aggravation of the disability.  
Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 
C.F.R. § 3.306(a).  Evidence of the veteran being 
asymptomatic on entry into service, with an exacerbation of 
symptoms during service, does not constitute evidence of 
aggravation.  Green v. Derwinski, 1 Vet. App. 320, 323 
(1991).  If the disorder becomes worse during service and 
then improves due to in-service treatment to the point that 
it was no more disabling than it was at entrance into 
service, the disorder is not presumed to have been aggravated 
by service.  Verdon v. Brown, 8 Vet. App. 529 (1996).

Consistent with the November 2003 letter, the veteran's 
service medical records include numerous reports of 
conditions claimed to be symptomatic of MS.  However, there 
is no medical evidence of record that addresses whether any 
pre-existing MS increased in severity during military service 
and whether any increase in severity that did occur was due 
to the natural progress of the disease.

Accordingly, the case is remanded for the following actions:

1.	The RO must request all pertinent 
clinical data and medical literature on 
which Dr. Rossman based his 2003 
opinion that the earliest symptoms of 
the veteran's current MS disorder dated 
back to 1984 to 1985.  Accordingly, all 
pertinent examination and treatment 
records regarding the veteran from Dr. 
Rossman must be obtained and associated 
with the claims file.

2.	The RO must make arrangements to obtain 
a VA medical opinion as to the etiology 
of the veteran's currently diagnosed 
MS.  The claims file must be made 
available to and reviewed by the 
examiner, to specifically include the 
veteran's service medical records and 
the November 2003 letter from a private 
examiner.  The examiner must then 
provide an opinion as to whether the 
veteran's currently diagnosed MS 
pre-existed military service, began 
during military service, or began after 
separation from military service.  If 
the examiner concludes that the 
veteran's MS pre-existed military 
service, an opinion must be provided as 
to whether the veteran's MS increased 
in severity during military service.  
Finally, if the examiner concludes that 
the veteran's MS increased in severity 
during military service, an opinion 
must be provided as to whether this 
increase was due to the natural 
progress of the disease.  If the 
examiner cannot provide an opinion 
without a physical examination of the 
veteran, an additional VA examination 
must be conducted.  All tests or 
studies necessary to make these 
determinations must be ordered.  If any 
of the above opinions cannot be made 
without resort to speculation, the 
examiner must specifically state this.  
A complete rationale for all opinions 
must be provided.  The report must be 
typed.

3.	The RO must notify the veteran that it is 
his responsibility to report for any VA 
examination scheduled, and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event 
that the veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.  
Copies of all documentation notifying the 
veteran of any scheduled VA examination 
must be placed in the veteran's claims 
file.

4.	The RO must then readjudicate the claim 
and, thereafter, if the claim on appeal 
remains denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  
After the veteran has had an adequate 
opportunity to respond, the appeal must 
be returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


